Title: From George Washington to John Hancock, 2 June 1781
From: Washington, George
To: Hancock, John


                        
                            Sir,
                            New Windsor 2d June 1781
                        
                        The proposed operations of the campaign will occasion such a demand for heavy cannon and military stores, as
                            to exceed the number and quantity of those articles immediately in possession of the Continent. This insufficiency obliges
                            me to apply to such of the neighbouring States as can afford us any assistance, with a full confidence that the importance
                            of the object, and the apparent probability of success, will induce a ready compliance, according to their respective
                            abilities.
                        If the States do not give the assistance requested, the most favourable moment that has happened during the
                            war will be lost, and our weakness be too conspicuous, as well to our good Allies as to our enemies. 
                        Upon these principles I apply, to the State of Massachusetts for the loan for the campaign, of eight pieces
                            of heavy cannon with travelling carriages, either 24 or 18 pounders, as may be most convenient, and for the delivery of
                            two 13 inch Sea mortars, which the Enemy left at Boston when they evacuated it in 1776. Col. Crane of the artillery, who
                            is in Boston, will receive and endeavor to transport them to this river. The situation of the quarter master’s department,
                            for want of money, also constrains me to request the State to give the Dep. Q. Master & Col. Crane the necessary
                            assistance to forward these and other essential articles.
                        The urgency of knowing as soon as possible what we shall have to depend upon induces me to request an
                            immediate answer to this, and my letter of the 25 ult. from Weathersfield, respecting the loan of Powder. I have the honor
                            to be, with great respect, Your Excellency’s most obedt Servt 
                        
                            Go: Washington

                        
                    